DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claim 1-14 in the reply filed on 10/10/22 is acknowledged. Applicant has cancelled non-elected invention and newly added claims 21-26.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/03/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 and 21-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US PGPub 2005/0259466, hereinafter referred to as “Kim”).
Kim discloses the semiconductor method as claimed.  See figures 1-8 and corresponding text, where Kim teaches, in claim 1, a method, comprising: 
in a strap cell (STR0’) disposed between a memory cell (CSTG0’) and a logic cell, arranging a first gate (311a) across an active region (figures 4 and 5; [0033-0036]); 
arranging a second gate (311b) next to and in parallel with the first gate and at an end of the active region; (figures 4, 5, 7 and 8; [0033-0036], [0038-0043]) and 
when at least one conductive segment (316a, 316b, 317a, 317b) has a first length, arranging the at least one conductive segment across the first gate, the second gate, and no dummy gate in the strap cell (figures 4, 5, 7 and 8; [0033-0036], [0038-0043]).  
Kim teaches, in claim 2, further comprising: 
when the at least one conductive segment has a second length, arranging the at least one conductive segment across the first gate, the second gate, and only one dummy gate in the strap cell (figures 7 and 8 [0039]).
Kim teaches, in claim 3, further comprising: 
when the at least one conductive segment has a third length, arranging the at least one conductive segment across the first gate, the second gate, and at most two dummy gates in the strap cell.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)

Kim teaches, in claim 4, wherein a length of the at least one conductive segment is smaller than four times a gate pitch between the first gate and the second gate.  figures 4, 5, 7 and 8; [0033-0036], [0038-0043])

Kim teaches, in claim 5, a method, comprising: 
disposing a strap cell between a bit cell and a logic cell; figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
arranging a first gate of the strap cell; figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
arranging a second gate of the strap cell, wherein the first gate and the second gate are arranged in parallel; figures 4, 5, 7 and 8; [0033-0036], [0038-0043]) and 
disposing a conductive segment over the first gate and the second gate, wherein a length of the conductive segment in the strap cell is smaller than five times of a gate pitch between the first gate and the second gate.  figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
Kim teaches, in claim 6, wherein no dummy gate between the logic cell and the second gate.  figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
Kim teaches, in claim 7, wherein the length of the conductive segment in the strap cell is smaller than two times of the gate pitch.  figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
Kim teaches, in claim 8, wherein a distance between the logic cell and the second gate is approximately the gate pitch.  figures 4, 5, 7 and 8; [0033-0036], [0038-0043])
Kim teaches, in claim 9, further comprising: 
disposing a dummy gate between the logic cell and the second gate; (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1) and 
dividing, by the dummy gate, a space between the logic cell and the second gate evenly.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 10, further comprising: disposing the conductive segment above the dummy gate, wherein the length of the conductive segment in the strap cell is smaller than three times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 11, wherein a distance of the space between the logic cell and the second gate is approximately two times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 12, further comprising: 
disposing two dummy gates between the logic cell and the second gate; (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)and 
dividing, by the two dummy gates, a space between the logic cell and the second gate into three sections evenly.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 13, further comprising: 
disposing the conductive segment above the two dummy gates, wherein the length of the conductive segment in the strap cell is smaller than four times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 14, wherein a distance of the space between the logic cell and the second gate is approximately three times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)

Kim teaches, in claim 21, a method, comprising: 
disposing a strap cell between a bit cell for storing data and a logic cell configured to process signals transmitted from the bit cell; (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
spacing a first gate of the strap cell apart from a second gate of the strap cell with a gate pitch; and (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
spacing a third gate of the logic cell apart from the second gate with at most four times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 22, further comprising: disposing a conductive segment over the second gate and the first gate, wherein a distance between the conductive segment and the third gate is shorter than the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 23, further comprising: disposing two dummy gates between the third gate and the second gate, wherein the third gate spaced apart from the second gate approximately three times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 24, further comprising: disposing a dummy gate between the third gate and the second gate, wherein the third gate spaced apart from the second gate approximately two times of the gate pitch.  (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 25, further comprising: arranging the first gate and the second gate across an active region, wherein the third gate and the dummy gate are not arranged across the active region. (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Kim teaches, in claim 26, further comprising: spacing the third gate apart from the second gate with the gate pitch, wherein no dummy gate is disposed between the third gate and the second gate. (figures 4, 5, 7 and 8; [0033-0036], [0038-0043], claim 1)
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671. The examiner can normally be reached M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        December 17, 2022